Citation Nr: 1507942	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-03 376

	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1970 to October 1974. 

This matter comes on appeal before the Board of Veteran's Appeals from a December 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Milwaukee, Wisconsin (RO), which denied claims for entitlement to service connection for PTSD and depression. 

In July 2013, the Veteran testified before the undersigned Acting Veterans Law Judge during a Board hearing held via video conference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

The Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) is applicable in this case, as a review of the record reflects that the Veteran has various diagnosed psychiatric disorders, including PTSD and depression, and his allegations encompass both.  As such, the Board has re-characterized the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to adjudication of the claim.  In particular, a VA psychiatric examination is warranted to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service.

The Veteran testified that he first noticed symptoms of depression while he served on active duty in Japan, after two incidents.  The Veteran reports that while on leave in 1972, he travelled on an aircraft from Japan to Dover Air Force Base en route to his destination to Duluth, and upon exiting the aircraft at Dover Air Force Base, he observed 42 caskets being unloaded from that aircraft.  He testified that seeing the caskets of 42 soldiers that had been killed in action unsettled him and that image has stayed with him.  He further reported that while waiting for his flight from Dover Air Force Base to Duluth, he was verbally abused and assaulted by an anti-war advocate.  The Veteran testified that this experience impacted him greatly and his symptoms of depression have progressively worsened since then.  He reports that he initially sought treatment for his symptoms in the fall of 1975, and he has continued to seek treatment since then.  See July 2013 Board hearing transcript, as well as January 2011 and December 2010 statements in support of the case.  

The record contains a statement from the Veteran's first ex-wife who attests that the Veteran informed her of these incidents at Dover Air Force Base shortly afterward, and she observed that his demeanor had changed and he later developed symptoms of depression.  She was married to the Veteran from 1968 to 1984.  See August 2013 statement in support of the claim from D.K.  

A review of the Veteran's service treatment records does not show he was diagnosed with a chronic mental health disorder during his period of service.  However, a December 1973 service treatment record does show that the Veteran presented with complaints of feeling frustrated and lacking interest in things over the past two weeks.  He also reported that he was prone to vulgar outbursts recently.  No diagnosis was provided at that time and subsequent service treatment records do not show any further complaints.  The Veteran received normal psychiatric evaluation on his August 1974 separation examination, and he did not report any mental health symptoms on the associated report of medical history.  

Given the Veteran's lay statements regarding the onset of symptoms in service and the complaints reflected in the 1973 service treatment note, the Board finds that it would be probative to ascertain whether any current acquired psychiatric disorder is related to service.  There is no medical opinion of record that addresses this matter.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Prior to the examination, all outstanding medical records should be obtained.  The Board notes that a review of the record reflects that the Veteran received mental health treatment from the Duluth Vet Center with C.M. in the 1990's.  A basic search indicates that C.M. is still an active social worker at the Duluth Vet Center.  

Also, during the Board hearing, the Veteran indicated that he received mental health treatment from various private medical facilities since 1975; however, he was unable to provide exact information for each provider at the time of the Board hearing.  On remand, attempts should be made to obtain any identified outstanding records of pertinent treatment. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all providers who treated him for mental health complaints since 1975.

Upon receipt of such, VA must take appropriate action to contact the providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2. Take appropriate steps to secure complete treatment records from the Duluth Vet Center. 

3. Associate with the claims file updated VA treatment records for the period from 2012 to the present.

4. If any records cannot be obtained after continued efforts to obtain these records and that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO/AMC should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.  

The examiner must identify all currently diagnosed psychiatric disorders, and must opine as to whether any such are at least as likely as not related to (caused, aggravated by, or arose during) active service.  The examiner must discuss the reported stressful events (seeing caskets, being berated) as well as the reported in-service complaints of frustration, anger, and apathy and subsequent reports of long-standing depression.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC should adjudicate the expanded claim for service connection for acquired psychiatric disorder, including PTSD, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




